Name: 98/658/EC: Council Decision of 24 September 1998 on the conclusion of the Additional Protocol to the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part, and to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs
 Date Published: 1998-11-24

 Avis juridique important|31998D065898/658/EC: Council Decision of 24 September 1998 on the conclusion of the Additional Protocol to the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part, and to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part Official Journal L 314 , 24/11/1998 P. 0006 - 0006COUNCIL DECISION of 24 September 1998 on the conclusion of the Additional Protocol to the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part, and to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part (98/658/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228(2) thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Communities an Additional Protocol to the Interim Agreement on trade and trade-related matters and to the Europe Agreement with the Republic of Slovenia;Whereas it is necessary to approve this Additional Protocol,HAS DECIDED AS FOLLOWS:Article 1 The Additional Protocol to the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part, and to the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, is hereby approved on behalf of the European Communities.The text of the Additional Protocol is attached to this Decision.Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Additional Protocol in order to bind the Community.The President of the Council shall, on behalf of the Community, give the notification provided for in Article 3 of the Additional Protocol.Done at Brussels, 24 September 1998.For the CouncilThe PresidentN. MICHALEK